*657In an action to foreclose a mortgage, the defendant Harry L. Stern appeals from an order of the Supreme Court, Rockland County, (Nelson, J.), dated May 27, 2003, which granted the plaintiffs motion to amend the notice of pendency, judgment of foreclosure and sale, and all other documents in the action, nunc pro tunc, to correct the legal description of the foreclosed property.
Ordered that the order is affirmed, with costs.
The Supreme Court properly disregarded the plaintiffs initial error in failing to serve upon the defendant all of the papers in support of its motion (see CPLR 2001). Once the plaintiff corrected the error by sending the omitted papers to the defendant, any prejudice due to the error was cured, as evidenced by the fact that the defendant was able to respond to the motion on the merits (see Clark v State of New York, 302 AD2d 942 [2003]; Volpe v Canfield, 237 AD2d 282 [1997]).
Moreover, the Supreme Court properly granted the plaintiffs motion to amend the notice of pendency, judgment of foreclosure and sale, and all other documents in the action, nunc pro tunc, to correct a minor typographical error in the legal description of the foreclosed property (see Pacific Lime v Lowenberg Corp., 77 AD2d 737 [1980]; Kaufman v Levey, 142 Misc 243 [1931]; 1 Bergman, New York Mortgage Foreclosures § 15.02). Cozier, J.P., Ritter, Luciano and Lifson, JJ., concur.